DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to groups II and III non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.


Allowable Subject Matter
Claims 1-13 are allowed.
With respect to claim 1, claim 1 is allowed since Gordon et al. (US 2020/0020328), hereon referred to as Gordon, does not teach “record, at intervals, values input by a user of the system during receipt of the audio stream; decode one or more audio tones within the audio stream to determine time codes; in response to determining each time code, set a timer to a value associated with the time code and map the recorded values to the timer; and finalize a data structure comprising the recorded values linked to corresponding values of the timer when the timer corresponds to a length of the audio stream.” Specifically, while Gordon does teach detecting an audio sample within an environment, analyzing the audio sample, determining whether an event has been triggered, and storing the audio sample in temporary storage. See 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNY H TRUONG/Examiner, Art Unit 2653